Citation Nr: 1753504	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-14 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus with bunions.

2.  Entitlement to service connection for a residuals of a right ankle sprain.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board by videoconference in August 2016.  A transcript of that hearing is of record.

In an August 2017 statement, the Veteran asserted that he may have additional information in support of his claim from a private medical provider, however, it has been over sixty days since that correspondence was received and no additional evidence has been submitted, thus the Board may proceed with adjudication of the claim.

The issue of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hallux valgus with bunions is neither due to nor was it aggravated by service.  

2.  Residuals of a right ankle sprain are neither due to nor are aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hallux valgus with bunions have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2017).

2.  The criteria to establish service connection for right ankle sprain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board remanded the appeal in February 2017 for additional development.  In accordance with that remand, additional VA medical center records were located and associated with the claims file as requested.

Further, the Veteran was afforded a VA examination of the feet and ankles in March 2017.  An addendum to the findings regarding the Veteran's bilateral hallux valgus was provided in July 2017.  

In an August 2017 statement, the Veteran objected to the March 2017 examination because the examiner, J.B. was a physician's assistant and not a doctor.  Simply, because the appellant does not agree with the VA examiner's medical opinion does not render her opinion inadequate.  The Board has considered the appellant's contentions; however, the Board finds no reason to doubt the adequacy of the examination report for VA adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159 (c)(4).  As the report of the VA examination is based upon review of the claims file and the appellant's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.§ 1154 (a); 38 C.F.R. § 3.303 (a).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A threshold requirement for applicability of the 38 U.S.C.§ 1111 (presumption of soundness on entry into service) is that the Veteran must have served on active duty for a continuous period of 90 days or more.  In this case, the Veteran is not shown to have served 90 days on active duty.  Therefore, the Veteran's service is not entitled to potential application of the presumption of soundness.  See Grose v. Brown, 4 Vet. App. 144, 147 (1993).

The Veteran contends that pre-existing hallux valgus and right ankle conditions were aggravated beyond their natural progression during service.  Specifically, he contends the rigors of service and incidents in which his superior ground his ankle into his feet as punishment, aggravated these conditions.  

Here, the questions before the Board are whether the Veteran's hallux valgus and right ankle conditions existed before service and were aggravated therein.  As the facts of each issue are identical, they shall be summarized together, below.  

Service treatment records include a November 1973 treatment record in which the Veteran noted that he had twisted his right ankle a month prior and again the week prior.  

A December 1973 Medical Board report includes a finding that the Veteran reported to sick call complaining of pain in both feet.  The Veteran was reported to have had trouble with his feet approximately four months prior to enlistment and was recommended surgery.  It was noted that the Veteran's report of medical history revealed a "yes" answer for swollen or painful joints which was for a right ankle at that time.  There were no checks for foot trouble, lameness, arthritis, rheumatism or bursitis, and bone, joint or other deformity.  Examination of the report of medical history revealed notation of an appendectomy scar and bilateral bunions.  At the time of enlistment, orthopedic consultation was obtained and the consultant felt that the Veteran was fit for enlistment.  

The Medical Board Report noted that physical examination revealed bilateral hallux valgus and bunions with the right being more prominent than the left.  A diagnosis of bilateral hallux valgus with bunion, existing prior to service, was provided.

In a March 2008 statement, the Veteran stated that he sprained his right ankle in service and that it still ached.  The Veteran further stated that his sergeant stomped on his feet and continued to kick and grind the heal of his boot into his right foot.  

The Veteran testified at a decision review officer (DRO) hearing in February 2009.  At his hearing, the Veteran testified that he had a foot condition during service and that his feet were kicked and stomped on which aggravated his condition.  The Veteran stated that his foot was kicked three or four times with the heel of his boot which caused excruciating pain.  

June 2009 records from a private medical facility noted that the Veteran had right ankle pain for seven or eight days, he noted a previous injury in Vietnam but had not had any issues until a week ago.  X-rays were negative, a diagnosis of right ankle sprain was provided.  

A June 2009 VA medical center treatment note included the Veteran's report that he reported to the fire station with suicidal and homicidal ideation, transferred to a private facility then to the VA medical center.  Right ankle pain secondary to a sprain three weeks prior with negative x-ray findings was noted.  

VA medical center treatment notes include an August 2009 finding of chronic right ankle strain.  A September 2009 x-ray report that hallux valgus deformity was found.  

An April 2010 VA medical center treatment note reveals the Veteran's report of being in service for fifty-four days and stating that he was singled out, treated poorly, that he was kicked and his feet were stomped on, and that his ankle was hurt at that time.  

A July 2013 finding of significant hallux valgus greater on the right than left and degenerative change at the first metatarsophalangeal (MTP) joint was found on x-ray following the Veteran's report of right ankle sprains since the military.  

In a January 2016 VA medical center note, it was shown the Veteran called to report that he forgot to mention that he has had intermittent chronic right ankle pain for several years.  The Veteran did not respond when asked why he did not mention this at his appointment.  He stated that he sprained his right ankle before he entered the service and sprained it again in service.  

At his August 2016 videoconference hearing before the Board, the Veteran testified that before entering service he had hallux valgus on both feet and a right ankle sprain.  The Veteran explained that he was targeted by his drill instructor that would kick him in his feet and stick the heel of his boot and grind it on his hallux valgus.  He stated that he had had symptoms since service and that he had a lot of scar tissue in his ankle from multiple sprains.  

At his March 2017 VA examination, the Veteran was found to have bilateral hallux valgus and bunions.  The Veteran was noted to complain of chronic right and left foot pain which began in 1973 before his military service.  The Veteran reported an injury to the foot in service when his drill sergeant stomped on his right foot.  The Veteran described throbbing and aching pain which was always present.  X-rays of the feet was found to demonstrate right severe hallux valgus and left mild hallux valgus as well as moderate degenerative changes midfoot and in the first MTP joint bilaterally.  An impression of possible erosion or atypical degenerative change in the right fifth metatarsal head with adjacent soft tissue swelling was provided.  

Following examination of the Veteran and review of the evidence of record, the VA examiner found that the Veteran's bilateral hallux valgus deformity bunions are a pre-service condition therefore the Veteran's current bilateral hallux deformity was not incurred in or caused by service.  The examiner found that there was no objective data that this pre-service condition was permanently aggravated beyond normal progression by objective events which occurred on active duty and no objective data that the preservice condition was aggravated by normal progression by subjective complaints, objective diagnosis and or treatment on active duty.  

In a July 2017 addendum medial opinion a different VA examiner noted that the Veteran's lay statements were considered credible and considered. 

The examiner stated that the term bunion described a hallux valgus deformity and that therefore it was as least as likely as not that the metatarsus adductus primus is one competent of the tri-planar structural deformity, hallux abductovalgus, thus it was at least as likely as not that the metatarsus adductus primus is the same disability as bilateral hallux valgus with bunion because metatarsus adductus primus is one component of the triplanar structural deformity.  

The examiner stated that December 1973 personnel record demonstrate that the Veteran was discharged because he did not meet the physical standards required for continued service, but that he was otherwise in good health and can look forward to a normal life in the civilian world.  The examiner indicated that the Veteran enlisted with bilateral hallux valgus deformities and thus consistent with pre-existing condition and that the condition was not aggravated by military service but consistent with an ongoing pain condition.  Similarly, since the Veteran had the same disability before and during service, there was clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

In a March 2017 examination of the ankle, the Veteran described right ankle pain that started in about 1973 before the service and gave a history of right ankle sprain before service and during service.  The Veteran stated that he had sprained the right ankle several times since the service.  Following a review of the evidence of record, and examination of the Veteran, the examiner concluded that chronic right ankle sprain was not incurred in or caused by complaints during service as the condition pre-existed service.  The examiner stated that there was no objective that the preservice condition was permanently aggravated beyond normal progression by objective events which occurred on active duty.

The examiner stated that there was no objective evidence that the preservice condition was permanently aggravated beyond normal progression by subjective complaints, objective diagnosis and or treatment for active duty.  




Analysis

The Veteran has a bilateral hallux valgus and right ankle condition.  Current disorders are demonstrated.  The evidence also demonstrates that the Veteran had a hallux valgus and right ankle disorder upon entrance into service.  Thus, the Board must determine whether the evidence is at least in equipoise as to whether these conditions were aggravated beyond their natural progression in service.  The Board finds that the preponderance of the evidence is against the Veteran's claims.

In so finding, the Board is cognizant of the Veteran's claims that his bilateral hallux valgus and right ankle sprain were worsened by service and the actions of his superior.  However, the Board notes that the medical evidence, the findings of the Medical Board in service, and the VA examiners thereafter, weigh against a finding that the Veteran's conditions were aggravated by service.  In so finding, the Board notes that the Veteran's lay observations are weighted in support of his claim.  While the Veteran may speak to whether his pain was aggravated at the time, he does not have the medical expertise to determine whether a condition was medically worsened by his service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Veteran's reports of continuous pain are inconsistent, specifically while the Veteran is shown to have reported at the VA medical center that he had right ankle problems since service, in June 2009 the Veteran is shown to have reported to a private physician that he sprained his ankle in service but had not had trouble with his ankle until a 2009 sprain.  The Board finds these inconsistencies render the Veteran's assertions less credible and, as such, they are afforded less probative weight. 

In sum, the preponderance of the evidence demonstrates that the Veteran does not have a bilateral hallux valgus or right ankle disability which are due to service.






ORDER

Entitlement to service connection for bilateral hallux valgus with bunions is denied.

Entitlement to service connection for a residuals of right ankle sprain is denied.


REMAND

In the Board's February 2017 remand, the Board noted that the Veteran should be provided with VCAA notice which explains that corroborating evidence may come from sources other than service treatment records.  The Board noted that the Veteran letter was to be informed as to the evidence which might verify a stressor in accordance with 38 C.F.R. § 3.304(f)(5).

Thereafter, while the Veteran was afforded additional VCAA notice, the notice letter did not contain the requested personal assault information.  Thus, the development actions requested in the Board's February 2017 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice as to PTSD based upon personal assault stressor pursuant to 38 C.F.R. § 3.304 (f)(5).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. 
 § 3.304(f)(5) must be included.  

2.  Once the above is completed and the Veteran is given time to respond, conduct any additional development deemed necessary.

3.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims.  If any benefit sought on appeal cannot be granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


